URIGINAL                                                             05/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 20-0235


                                        OP 20-0235
                                                                              FILED
CLIFFORD OLD HORN,                                                           MAY 0 4 2020
                                                                          Bovven Greenwood
            Petitioner,                                                 Clerk of Supreme
                                                                                         Court
                                                                           State of Montana


      v.
                                                                   ORDER
LYNN GUYER, Warden,
Montana State Prison,

            Respondent.


       Representing himself, Clifford Old Horn has filed a petition for a writ of habeas
corpus. Upon review of his petition, we deem it appropriate to require a response.
Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with
appropriate documentary exhibits, such as sentence calculations, and legal memorandum in
support.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department ofCorrections; and to Petitioner personally.
      DATED this          12—day of May,2020.




                                                                 Justil